OPINION — AG — ** RESIGNATION — PERIOD — DEPUTY ******* THE SHERIFF'S ACCEPTANCE OF THE DEPUTY'S RESIGNATION " EFFECTIVE AS OF THAT DATE, APRIL 7, 1950 " RATHER THAN AS OF MAY 1, 1950, AS STIPULATED IN THE RESIGNATION, WAS MEANT BY THE SHERIFF TO BE A DISCHARGE OF THE DEPUTY AND TO TERMINATE HIS APPOINTMENT AT THAT TIME; AND THAT BEING " NO LONGER EMPLOYED IN THE SHERIFF'S OFFICE " HE IS NOT ENTITLED TO ANY SALARY AS DEPUTY SHERIFF AFTER APRIL 7, 1950. (EFFECTIVE DATE OF RESIGNATION, RESIGNS) CITE: 51 O.S. 9 [51-9], 51 O.S. 10 [51-10], 19 O.S. 541 [19-541] (J. H. JOHNSON)